UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Earth Search Sciences, Inc. Commission File Number: 000-19566 (Check One): þ Form 10-K oForm 20-F oForm 11-K oForm 10-Q o Form N-SAR oForm N-CSR For Period Ended: March 31, 2010 Read attached instruction sheet before preparing form. Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION EARTH SEARCH SCIENCES, INC. Full name of registrant N/A Former name if applicable 306 Stoner Loop Road Address of principal executive office (Street and number) Lakeside, MT 59922 City, state and zip code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) þ (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report portion thereof, could not be filed within the prescribed time period. (Attach extra sheets if needed.) The Registrant and its accountants have experienced a delay in completing the information required for inclusion in the Registrant’s Annual Report on Form 10-K for the period ended March 31, 2010 (the “Annual Report”). The Registrant expects to file the Quarterly Report within the allotted extension period. PART IV OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Charles G. Bridge 239-8222 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s).þ Yeso No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?o Yesþ No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. EARTH SEARCH SCIENCES, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 29, 2010 /s/ Charles G. Bridge Charles G. Bridge Chief Financial Officer
